Citation Nr: 1206706	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1965 to February 1966.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the claim as one for service connection for an "inadequate personality."  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

There are indications in the file that the Veteran is receiving Social Security Administration (SSA) benefits.  Although the RO confirmed with SSA in January 2008 that no SSA records were available, as recently as October 2011 the Veteran reported he was receiving SSA records (see October 2011 report of general information).  On remand, these records should again be requested.  A negative reply should be documented in the claims file.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In this case, the Veteran has filed a claim for a mental health disability generally; the record shows a variety of psychiatric diagnoses, including: depression, major depressive disorder, a substance abuse mood disorder, dysthymic disorder, alcohol-induced mood disorder, mood disorder not otherwise specified and PTSD.  As a result, VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to his service.  

To summarize, the Veteran's service treatment records show a failed attempted suicide when he ingested various pills; he was subsequently found to have an inadequate personality and pre-existing personality disorder.  He was promptly discharged.  Starting in March 2001, the Veteran had varying stints of treatment at VA and has been given different psychiatric diagnoses.  In March 2001, he could not recall any particular traumatic event, but did have nightmares of trying to kill someone and appeared preoccupied with killing others.  In a July 2006 VA treatment record, the Veteran stated for the first time he was raped in service.  In July 2007, a VA psychiatrist diagnosed the Veteran with PTSD based on an incident where a nuclear submarine from Japan came to attack and a fellow sailor hung himself.  None of the claimed stressors have been corroborated and the inconsistent manner of reporting stressors undermines the Veteran's reliability as a historian.  

There is no indication that the Veteran has received notice that complies with 38 C.F.R. § 3.304(f)(4) (2011).  Under that regulation, when a claim for service connection for PTSD is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  The Veteran should also receive the typical PTSD notice letter.  

The Veteran's service personnel records should be also requested and associated with the file.  

Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The examiner should give an opinion, with citation to the appropriate facts, regarding each disability diagnosed.  

Finally, the Veteran's VA Form 21-22 is unsigned.  The Veteran should be sent a new form to sign and it should be associated with the file.  

Accordingly, the case is REMANDED for the following action:  

1. First, notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim for service connection for PTSD under 38 C.F.R. § 3.304(f) generally (typical PTSD notice) and under § 3.304(f) (5) (2011) (for cases alleging PTSD due to personal assault, as described above).  Notify the Veteran of the information and evidence that VA will obtain on his behalf and the information and evidence that he is expected to provide.  The RO/AMC should request that he provide the names and any other identifying data (e.g., rank, unit of assignment, date of court-martial, etc.) of the alleged assailant.  The Veteran should be asked to identify the time period, within two months if possible, during which he believes the assault incidents occurred.  Associate a copy of the notice with the claims file.  

2. Send the Veteran a new VA Form 21-22 with instructions to sign and complete the form if he desires; explain the consequences for not completing the form.  

3. Next, request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

4. Request service personnel records and associate them with the file.  A negative response is requested and should be placed in the file.  

5. After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

6. Finally, re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

